Title: From George Washington to Major General Stirling, 18 May 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Head Quarters Morris Town 18th May 1780

Colonel Craig of the 3d Penna Regiment has laid before me the Copy of a division Court Martial held by your order upon Joseph English for deserting from that Regiment and inlisting in Colo. Livingstons. I observe that your Lordship has disapproved the sentence (which found the prisoner guilty and ordered him to return to his former Regiment) upon a presumption that no Soldiers were inlisted for the War in 1776. By this I imagine your Lordship to have been unacquainted with a circumstance upon which the inlistments of a great number of the pennsylvania troops depends. When the Army was new modelled in Sepr 1776, Commissioners were sent from Pennsylvania to Ticonderoga to arrange their Officers upon the new establishment, and to re-engage as many of the Soldiers as possible for the War, which was the term then fixed upon, tho’ it was afterwards unhappily altered. English, Colo. Craig informs me, was among those reinlisted, but being left sick at Albany, as appears from old Muster Rolls, he inlisted into Livingstons.
From the foregoing state, your Lordship will, I am convinced, clearly see the propriety and necessity of ordering the Man to join Colo. Craig. I am with great Regard Your Lordships Most obt Servt

Go: Washington

